Citation Nr: 1110082	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-14 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for the posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and April 2009 rating decisions issued by the RO.  In May 2010, the Board denied the Veteran's claims for entitlement to a rating in excess of 50 percent for the PTSD and entitlement to a TDIU rating.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In November 2010, the Court granted a motion to vacate the May 2010 decision and to remand the matter for further development.

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The PTSD symptoms are shown to be moderate in nature manifested by occupational and social impairment with reduced reliability and productivity and difficulty establishing and maintaining effective relationships.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled by information provided to the Veteran in correspondence from the RO dated in May 2007 and March 2009 .  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim and identified his duties in obtaining information and evidence to substantiate his claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify that no duty to provide section 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran voiced disagreement with the assigned rating for the PTSD in a notice of disagreement, no further duty to inform him of the requirements of VCAA exists.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  The RO has properly processed the appeal following the issuance of the required notice.  Moreover, all pertinent development has been undertaken, examinations have been performed, and all available evidence has been obtained in this case.  Thus, the content of the notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the letters sent to the Veteran in May 2007 and March 2009.  The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2010).

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings from the time the claim is file until VA makes a final decision.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010). 

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service- connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14.

General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010)

The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The nomenclature employed in the schedule is based upon the DSM- IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Do not include impairment in functioning due to physical (or environmental) limitations.

60
?
?51
Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
50
??
41
Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Factual Background and Analysis

In a March 2007 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating effective April 26, 2004, the date of the Veteran's original claim for service connection.  The Veteran expressed initial disagreement with the assigned rating; however, he failed to submit a timely Substantive Appeal to perfect his appeal.  See 38 C.F.R. § 20.302 (2009).  The Veteran filed a claim for an increased evaluation for his PTSD in July 2008.  In the appealed April 2009 rating decision, the RO assigned an increased 50 percent rating for PTSD effective October 2, 2008.  In a December 2009 rating decision, the RO corrected the effective date for the increase and assigned the increased 50 percent rating as of July 10, 2008.  

Goldsboro Psychiatric Clinic (GPC) private treatment records dated from March 2005 to December 2008 document office visits made to the facility by the Veteran.  GPC utilizes a standard pre-printed patient assessment form (PAF) utilizing multiple-choice "Symptom Checklist" and "Hallucination Checklist" responses as well as "yes or no" responses.  The PAF provides no area for explanations or further comments by the interviewer.  It should be noted that the PAFs documenting the symptoms were signed by either a CNA (certified nurse aide) or an LPN (licensed practical nurse), and only the treatment (medication) plan was signed by the psychiatrist.  On visits, the Veteran's GAF scores were assessed as follows:  40 (May 2005), 55 (July 2005), 50 (November 2005), 60 (December 2005), 55 (February 2006), 65 (May, August, and November 2006, and February 2006), 55 (June 2007 and December 2007).  After the Veteran informed the psychiatrist that he had been awarded a 30 rating for PTSD, his GAF score was reduced to 45 in June and December 2008).  The GPC notes date in December 2007, June 2008 and December 2008 each document that the examiner spent 10 minutes with the Veteran, or a total of 30 minutes in a year.  None of the treatment notes signed by the psychiatrist include any observations or comments; they merely note the medications prescribed and the diagnosis and GAF score, with no reasons or bases provided explaining the assessment.

In a December 2008 Goldsboro Psychiatric Clinic treatment record, the physician updated and summarized the treatment the Veteran had been receiving for his PTSD at the facility since March 2005.  The Veteran reportedly had nightmares three times per week, waking in panic and sweats.  He had panic attacks one to two times per week and averaged approximately six hours of sleep per night.  The psychiatrist noted that the Veteran had intrusive thoughts, startled easily, was hypervigilant and could not tolerate anyone behind him.  He rarely socialized with family or friends.  His recent memory was moderately impaired and his working memory was 100 percent impaired.  He felt anger, sadness and fear 40 percent of the time without explanation which indicated a prefrontal cortex dysfunction.  He had hallucination and illusions approximately two to five times per week.  He felt depressed 75 percent of the time and had no energy and little interest in things.  He had crying spells 25 percent of the time and felt helpless and suicidal at times. The diagnosis  was PTSD and a GAF score of 45 was assigned.  The physician opined that the Veteran was moderately compromised in his ability to sustain social relationships but he was unable to sustain work relationships.  Thus, the physician opined that the Veteran was permanently and totally disabled and unemployable.  The physician outlined the Veteran's medication regiment and scheduled the Veteran for semi-annual medication monitoring and cognitive behavioral psychotherapy.

In a December 2008 VA treatment record, the Veteran's symptoms included intrusive thoughts, nightmares, poor sleep (4-6 hours), irritability, poor concentration and avoidance.  He experienced moments of hopelessness and helplessness in addition to periods of crying.  Objectively, the Veteran's general attitude was cooperative.  His affect was flat and his mood was sad.  Thought processes were intact.  He experienced auditory and visual hallucinations but did not have delusions.  He had a noted past history of suicide attempt and had present suicidal ideation.  However, the examiner opined that the Veteran was at low risk for harming himself or others based on his history, statements, presentation and other available information.  The PTSD diagnosis was confirmed and he was assigned GAF score of 45.  These findings remained relatively consistent in January 2009 and February 2009 VA treatment records.

In a March 2009 VA psychiatric examination, the Veteran stated that his major problem was his poor sleep habits.  In addition to his PTSD, he had sleep apnea and despite his CPAP machine, he did not sleep well.  He also had nightmares approximately twice a week which affected his sleeping.  His reported other PTSD symptoms included anxiousness, tenseness, discomfort around people and large crowds, some startle, irritability and hypervigilance.  He did not have panic attacks.  He was depressed and had a loss of energy and interest in things.  He continued to have intrusive memories of his time in Vietnam a couple of times per week.  He exhibited avoidance behavior and was very isolated and withdrawn.  He was not currently working.  He last worked in 2000 at Iams dog food plant but was now on Social Security disability due to his arthritis.  He lived at home with his wife and they had two grown children.  He could take care of his activities of daily living and spent his days watching television.  He could not get around much because of his arthritis and weight (in March 2000, VA records show him to weigh in excess of 400 pounds).  He kept to himself and did not like to get out much; however, his children occasionally came to visit.

Objectively, he behaved normally.  His attitude was pleasant, cooperative and polite.  He was not hostile or belligerent.  With regard to speech, he had good grammar, good vocabulary and he was spontaneous and logical, not inhibited or vague.  There was no pressured speech, flight of ideas or loose associations.  He communicated well.  He exhibited no hallucinations, delusions, paranoia or ideas of reference.  His self confidence was down and he had some nightmares, intrusive memories, startle, hypervigilance, isolation, avoidance, withdrawal and poor sleep.  He was depressed and had loss of energy and interest that was moderate and persistent.  He also had moderate and persistent anxiety and mild irritability.  He had no panics and his impulse control was good.  He was oriented and his recent and remote memory was good.  His judgment and fund of information was good; insight was fair and intelligence was average.  PTSD was confirmed and he was assigned a GAF score of 50.  With regard to social impairment, the examiner commented that the Veteran was a bit isolated and withdrawn in that he interacted with mainly with family members and did not interact much with other people outside the family.  Additionally, he did not get out and go places very much.  With regard to work impairment, the examiner commented that the Veteran could get along with the public, co-workers and supervisors.  He could learn new procedures and follow complex instructions.  He did have some problems handling work stress and dealing with chronic pain, anxiety, depression, irritability and poor sleep.

Given its review of the evidence of record, the Board finds that the Veteran's service-connected PTSD is shown to be productive of no more than occupational and social impairment with reduced reliability and productivity and difficulty establishing and maintaining effective relationships.  In this regard, despite the Veteran's reported symptoms, in the December 2008 GPC private treatment record, the physician found the Veteran moderately compromised in his ability to sustain social relationships.  The Board is aware that the physician found the Veteran was unable to sustain work relationships and was unemployable; this finding will be discussed in the Remand portion hereinbelow.  

Initially, the Board notes that in reviewing the GPC notes, PAF documents provided no comments or support for the assessment and did not indicate at any point whether the nightmares, flashbacks, etc., were the result of wartime experiences, as opposed to other traumatic events in the Veteran's life.  Because these reports were completed without comment or explanation (reasons or bases), we cannot attribute any symptoms specifically to war-incurred PTSD.  The Court has held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  See e.g. Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Furthermore, the examiner has spent only 30 minutes with the Veteran in three visits spanning over a year's time.  

In the March 2009 VA examination, on objective examination, the Veteran behaved normally; had a pleasant attitude; and, was cooperative and polite.  He was not hostile or belligerent.  He had good grammar, good vocabulary and his speech was spontaneous and logical, not inhibited or vague.  There was no pressured speech, flight of ideas or loose associations.  He communicated well.  He exhibited no hallucinations, delusions, paranoia or ideas of reference.  His self confidence was down and he had some nightmares, intrusive memories, startle, hypervigilance, isolation, avoidance, withdrawal and poor sleep.  He was depressed and had loss of energy and interest that was moderate and persistent.  He also had moderate and persistent anxiety and mild irritability.  He had no panics and his impulse control was good.  He was oriented and his recent and remote memory was good.  His judgment and fund of information was good; insight was fair and intelligence was average.  The examiner found the Veteran "a bit isolated and withdrawn" with regard to social impairment.  With regard to work impairment, the examiner found that the Veteran could get along with the public, co-workers and supervisors; learn new procedures; and, follow complex instructions.  He did have some noted difficulty handling work stress but there is no indication from the record that this difficulty was significant or severe in nature.  

To warrant an increased rating (70 percent), the Veteran would need to demonstrate evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Such disability is simply not demonstrated by the evidence of record.

The Board is aware that the Veteran was assigned GAF scores of 45 and 50 in the December 2008 private treatment record and March 2009 VA examination respectively.  In this regard, GAF scores that range from 41-50 are assigned for PTSD with serious symptoms.  A disability evaluation shall be assigned based on all the evidence of record that bears on occupation and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination, or solely on the basis of social impairment.  See 38 C.F.R. §§ 4.126 (2009).  Although the Veteran's GAF score must certainly be considered in the evaluation of the service-connected PTSD, it is not dispositive.  Despite the noted GAF scores indicative of serious symptoms, the Veteran's PTSD has been consistently described as moderate in nature.  

Accordingly, it is concluded that the Veteran's PTSD symptoms more likely approximate the lower rather than the higher rating.  For these reasons, an evaluation in excess of 50 percent is not warranted.  38 C.F.R. § 4.130 DC 9411.  

The facts of this case do not present such an extraordinary disability picture such that the Board is required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In any event, the Board notes, significantly, the action taken herein below with regards to the issue of entitlement to a TDIU rating due to his service-connected disability.


ORDER

An evaluation in excess of 50 percent for the PTSD is denied.


REMAND

The Veteran contends that he is unemployable due to his service-connected disability.  The record shows that the Veteran is currently service-connected for PTSD (50 percent).  

As noted, in a December 2008 private treatment record, the physician opined that the Veteran was unable to sustain work relationships and as a result was permanently and totally disabled and unemployable.  In the March 2009 VA examination report, the Veteran reported that he last worked in 2000 at Iams dog food plant but was now on Social Security disability due to his arthritis.  On objective examination, the physician commented, with regard to the Veteran's employability, that the Veteran did have some problems handling work stress and dealing with chronic pain, anxiety, depression, irritability and poor sleep; however, he could get along with the public, co-workers and supervisors and could learn new procedures and follow complex instructions.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  provided, that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.

At 50 percent, the Veteran's disability rating does not meet the schedular criteria for consideration of a TDIU rating under 38 C.F.R. § 4.16(a) (2010).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.

Rating boards are required to submit to the Director of Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b) (2010). The Court has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) and may only refer the claim to the Director, Compensation and Pension Service for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who treated the veteran for his service- connected PTSD since November 2009.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA psychiatric examination to determine whether the Veteran is employable.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner is requested to provide an opinion as to whether or not the Veteran's service-connected PTSD renders him unable to secure and maintain substantially gainful employment.  The psychiatrist or psychologist is to describe any functional impairment caused by PTSD and how that impairment impacts on physical and sedentary employment. 

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  Thereafter, the RO should refer the Veteran's claim for TDIU to the Chief Benefits Director of VA's Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 3.321.

5.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to him, he should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


